Appeal by the People from an order of the Supreme Court, Queens County (Glass, J.), dated April 17, 1979, which, after a hearing, granted defendant’s motion to suppress physical evidence and oral statements. By a prior order, dated February 4,1980, this court reversed the order, on the law, denied the defendant’s motion and remitted the matter to Criminal Term for further proceedings on the indictment (People v Roman, 74 AD2d 589). On May 14, 1981, the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (People v Roman, 53 NY2d 39). Order affirmed. No fact issues were presented on the appeal to this court. Titone, J. P., Mangano, Gibbons and Rabin, JJ., concur.